THE THIRTEENTH COURT OF APPEALS

                                   13-16-00490-CR


                       Filiberto Ramon II a/k/a Filiberto Ramon
                                          v.
                                  The State of Texas


                                   On appeal from the
                    197th District Court of Cameron County, Texas
                          Trial Cause No. 2016-DCR-897-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED AS

MODIFIED. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

January 4, 2018